UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-8F I. General Identifying Information 1. Reason fund is applying to deregister (check only one; for descriptions, see Instruction 1 above): oMerger þLiquidation oAbandonment of Registration (Note: Abandonments of Registration answer only questions 1 through 15, 24 and 25 of the form and complete verification at the end of the form.) oElection of status as a Business Development Company (Note: Business Development Companies answer only questions 1 through 10 of this form and complete verification at the end of the form.) 2. Name of fund:Javelin Exchange-Traded Trust 3. Securities and Exchange Commission File No.: 811-22125 4.Is this an initial Form N-8F or an amendment to a previously filed Form N-8F? þInitial ApplicationoAmendment 5.Address of Principal Executive Office (include No. & Street, City, State, Zip Code): 338 The Great Road Princeton, NJ 08540 6.Name, address and telephone number of individual the Commission staff should contact with any questions regarding this form: Brinton W. Frith 338 The Great Road Princeton, NJ 08540 610-529-3836 7.Name, address and telephone number of individual or entity responsible for maintenance and preservation of fund records in accordance with rules 3la-1and 3la-2 under the Act [17 CFR 270.3la-1, .31a-2]: Brinton W. Frith 338 The Great Road Princeton, NJ 08540 610-529-3836 1 8. Classification of fund (check only one): þManagement company; oUnit investment trust; or oFace-amount certificate company. 9.Subclassification if the fund is a management company (check only one): þOpen-endoClosed-end 10. State law under which the fund was organized or formed (e.g., Delaware,Massachusetts): Delaware 11. Provide the name and address of each investment adviser of the fund (including sub-advisers) during the last five years, even if the fund's contracts with those advisers have been terminated: Javelin Investment Management 33 Witherspoon Street Suite 210 Princeton, NJ 08542 Esposito Securities 300 Crescent Court, Suite 650 Dallas, TX 75201 12.Provide the name and address of each principal underwriter of the fund, even if the fund's contracts with those underwriters have been terminated: Foreside Fund Services, LLC Three Canal Plaza Portland, ME 04101 13. If the fund is a unit investment trust ("UIT") provide: (a)Depositor's name(s) and address(es): (b)Trustee's name(s) and address(es): 14. Is there a UIT registered under the Act that served as a vehicle for investment in the fund (e.g., an insurance company separate account)? o Yesþ No IfYes, for each UIT state: Name(s): File No.: 811- Business Address: 2 15. (a) Did the fund obtain approval from the board of directors concerning the decision to engage in a Merger, Liquidation or Abandonment of Registration? þ Yeso No If Yes, state the date on which the board vote took place: September 9, 2011 If No, explain: (b) Did the fund obtain approval from the shareholders concerning the decision to engage in a Merger, Liquidation or Abandonment of Registration? o Yesþ No If Yes, state the date on which the shareholder vote took place: If No, explain:Under the 1940 Act, such vote is neither cost-efficient to shareholders nor required. II. Distributions to Shareholders 16. Has the fund distributed any assets to its shareholders in connection with the Merger or Liquidation? þ Yeso No (a)If Yes, list the date(s) on which the fund made those distributions: October 12, 2011 (b)Were the distributions made on the basis of net assets? þ Yeso No (c)Were the distributions made pro rata based on share ownership? þ Yeso No (d)If No to (b) or (c) above, describe the method of distributions to shareholders. For Mergers, provide the exchange ratio(s) used and explain how it was calculated: (e)Liquidations only: Were any distributions to shareholders made in kind? o Yesþ No If Yes, indicate the percentage of fund shares owned by affiliates, or any other affiliation of shareholders: 3 17. Closed-end funds only: Hasthe fund issued senior securities? o Yeso No If Yes, describe the method of calculating payments to senior securityholders and distributions to other shareholders: 18. Has the fund distributed all of its assets to the fund's shareholders? þ Yeso No IfNo, (a)How many shareholders does the fund have as of the date this form is filed? (b)Describe the relationship of each remaining shareholder to the fund: 19. Are there any shareholders who have not yet received distributions in complete liquidation of their interests? o Yesþ No If Yes, describe briefly the plans (if any) for distributing to, or preserving the interests of, those shareholders: III. Assets and Liabilities 20. Does the fund have any assets as of the date this form is filed? (See question 18 above) o Yesþ No IfYes, (a)Describe the type and amount of each asset retained by the fund as of the date this form is filed. (b)Why has the fund retained the remaining assets? (c)Will the remaining assets be invested in securities? o Yesþ No 4 21. Does the fund have any outstanding debts (other than face-amount certificates if the fund is a face-amount certificate company) or any other liabilities? o Yesþ No IfYes, (a)Describe the type and amount of each debt or other liability: (b)How does the fund intend to pay these outstanding debts or other liabilities? IV. Information About Event(s) Leading to Request For Deregistration 22. (a) List the expenses incurred in connection with the Merger or Liquidation: There were limited costs related to the liquidation, including certain legal fees.Total excess (above the 58 basis point annual expense ratio) expenditures were less than $5,000. (b)How were those expenses allocated? Per the unitary expense program and the related fee waiver/reimbursement agreement, the Advisor, Javelin Investment Management, LLC, was responsible for all expenses that exceeded the 58 basis points contemplated in the prospectus. (c)Who paid those expenses? Javelin Investment Management LLC (d)How did the fund pay for unamortized expenses (if any)? N/A 23. Has the fund previously filed an application for an order of the Commission regarding the Merger or Liquidation? o Yesþ No If Yes, cite the release numbers of the Commission's notice and order or, if no notice or order has been issued, the file number and date the application was filed: V. Conclusion of Fund Business 24. Is the fund a party to any litigation or administrative proceeding? o Yesþ No If Yes, describe the nature of any litigation or proceeding and the position taken by the fund in that litigation: 5 25. Is the fund now engaged, or intending to engage, in any business activities other than those necessary for winding up its affairs? o Yesþ No If Yes, describe the nature and extent of those activities: VI. Mergers Only 26.(a) State the name of the fund surviving the Merger: (b)State the Investment Company Act file number of the fund surviving the Merger: 811- (c)If the merger or reorganization agreement has been filed with the Commission, state the file number(s), form type used and date the agreement was filed: (d)If the merger or reorganization agreement has not been filed with the Commission, provide a copy of the agreement as an exhibit to this form. 6 VERIFICATION The undersigned states that (i) he has executed this Form N-8F application for an order under Section 8(f) of the Investment Company Act of 1940 on behalf of , (ii) he is the (title) of and(iii) all actions by shareholders, directors, and any other body necessary to authorize the undersigned to execute and file this Form N-8F application have been taken. The undersigned also states that the facts set forth in this Form N-8F application are true to the best of his knowledge, information and belief. (Signature) /s/ Brinton W. Frith 7
